Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/20/2022 has been entered.


Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling a vehicle steady state correction based on the autonomous vehicle switchover.

	Regarding claim 1 the relevant art Takeda (US Patent No. US 9,327,765 B2 hereinafter “Takeda”) in view of Matsunaga et al (US Pre-Granted Publication No. US 2018/74352 A1 hereinafter “Matsunaga”) further in view of Yoshikawa et al (US Patent No. US 6,487,475 A1 hereinafter “Yoshikawa”) discloses a lateral deviation correction of a self-driving vehicle (Takeda col. 20 lines 40-54) travelling on a straight road (Takeda col. 8 lines 23-42) determining a lateral deviation (Takeda col. 20 lines 40-54) and if the vehicle is drifting from a steady state deviation if the vehicle needs to correct (Takeda col. 20 lines 40-54) but fails to disclose wherein the steady state deviation is actually caused due to the switch over to the automatic state of the vehicle. Specifically, the relevant art fails to disclose “A method for eliminating a steady-state lateral deviation of a vehicle in a self-driving mode, comprising: determining, by a computing device implemented by circuits, whether the vehicle travels on a straight road, wherein the computing device comprises a computer-based system or a system including a processor; collecting, by the computing device, a lateral deviation value of the vehicle in a case that the vehicle travels on a straight road; determining, by the computing device, whether the vehicle has the steady- state lateral deviation based on whether the collected lateral deviation value is within a predetermined range, wherein the steady-state lateral deviation is caused by the vehicle itself after the vehicle enters the self-driving mode; and compensating, by the computing device, the steady-state lateral deviation of the vehicle in real time based on the collected lateral deviation value in a case that the vehicle has the steady-state lateral deviation.”. 

	Claims 2-20 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664